Order entered February 22, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01554-CV

                         WALTER S. MITCHELL III, Appellant

                                             V.

                          DALLAS COUNTY ET AL, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-02171

                                         ORDER
       We GRANT appellant’s February 15, 2013 third request for an extension of time to file a

brief TO THE EXTENT that appellant shall file his brief on or before March 14, 2013. We

caution appellant that no further extension of time will be granted absent extraordinary

circumstances.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE